United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Durham, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1088
Issued: August 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2007 appellant filed a timely appeal from a February 17, 2007 decision of
the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501(d)(3), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on January 3, 2007.
FACTUAL HISTORY
On January 4, 2007 appellant, then a 49-year-old mail carrier, filed a traumatic injury
claim, alleging that on January 3, 2007 he injured his hip in the performance of duty while
delivering a parcel to the front door of a customer. He indicated that he “heard this vehicle
coming from the rear of his house” and then moved towards the vehicle.1 On the back of the
1

The rest of appellant’s statement is obstructed by a piece of paper noting code numbers.

form, the employing establishment checked “yes” to the question of whether appellant was
injured in the performance of duty and noted that he was delivering a package to a residence.
However, it controverted the claim on the grounds that there was no medical opinion containing
a diagnosis attributing his condition to employment duties.
On January 4, 2007 Dr. Thomas A. Dimmig, a treating Board-certified orthopedic
surgeon, diagnosed “Loc Prim Osteoart-pelvis.” He concluded that appellant was currently
disabled from working.
In a letter dated January 12, 2007, the Office informed appellant that the evidence of
record was insufficient to support his claim. The Office advised him of the medical and factual
evidence required and allotted 30 days within which to submit the requested information.
In response, appellant submitted a January 4, 2007 magnetic resonance imaging (MRI)
scan obtained by Dr. Dimmig, an October 21, 2006 thoracic spine diagnostic report by
Dr. Richard Wheeler, a Board-certified family practitioner, and treatment notes dated
October 21, 2006 from Duke Urgent Care.2 Dr. Dimmig diagnosed “Loc Prim Osteoart-pelvis”
with an injury date of January 3, 2007. Under comments, he noted “severe hip pain.”
Dr. Wheeler reported that appellant had pain complaints and the thoracic spine x-ray
interpretation was normal. In the October 21, 2006 treatment note, he noted that appellant had a
work-related back injury with a diagnosis of thoracic strain.
In a January 22, 2007 MRI scan, Dr. Jeffrey Gregg, a radiologist, diagnosed left mild
hamstring, mild pubic symphsis degenerative joint disease and left trochanteric bursitis and
gluteus insertional tendinopathy and partial tears.
By decision dated February 14, 2007, the Office denied appellant’s claim on the grounds
that he failed to establish fact of injury. It found the evidence insufficient to establish that the
incident occurred as alleged and that the medical evidence failed to provide a diagnosed
condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential

2

The top of the form identifies a “PCP” as Kalli.

3

5 U.S.C. §§ 8101-8193.

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); Linda I. Sprague, 48 ECAB 386 (1997)
(medical evidence that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place and in the manner alleged. Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
ANALYSIS
Appellant alleged that he sustained a traumatic injury to his hip on January 3, 2007 while
delivering mail. The Office denied his claim after finding that he did not demonstrate that the
specific event occurred at the time, place and in the manner described. The Office also found the
medical evidence insufficient to establish a diagnosed condition as a result of his employment.
The initial question presented is whether appellant has established that the January 3,
2007 employment incident occurred as alleged. An injury does not have to be confirmed by
eyewitnesses in order to establish that an employee sustained an injury in the performance of
duty, but the employee’s statement must be consistent with the surrounding facts and
circumstances and his subsequent course of action.7 An employee has not met his burden of
proof when there are inconsistencies in the evidence sufficient to cast serious doubt on the
validity of his claim.8
The Board finds that appellant established that the employment incident occurred on
January 3, 2007 as alleged. The Board notes that there are no such inconsistencies in the
evidence as to cast serious doubt upon the validity of appellant’s claim that he experienced an
employment incident on January 3, 2007. The employing establishment checked “yes” to the
question of whether appellant was injured in the performance of duty, while delivering a
package, on appellant’s traumatic injury claim. The record contains evidence that he sought
medical treatment on January 4, 2007. There is no dispute that he was in the performance of
duty while delivering mail on January 3, 2007. The Board finds that the incident occurred as
alleged.
However, the medical evidence is insufficient to establish that the employment incident
caused an injury. The medical reports of record do not establish that appellant sustained an
injury to his hip as a result of delivering mail on January 3, 2007. The medical evidence contains
5

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Lois E. Culver (Clair L. Culver), 53
ECAB 412 (2002).
6

M.W., 57 ECAB ___ (Docket No. 06-749, issued August 15, 2006); Sedi L. Graham, 57 ECAB ___ (Docket No.
06-135, issued March 15, 2006).
7

See Betty J. Smith, 54 ECAB 174 (2002).

8

Linda S. Christian, 46 ECAB 598 (1995).

3

no firm diagnosis, no rationale on the issue of causal relationship to the January 3, 2007
employment incident and no explanation of the mechanism of injury. Appellant provided reports
from Drs. Dimmig and Gregg. However, neither physician provided a rationalized opinion
addressing whether any specific hip condition was caused or aggravated by the incident at work
on January 3, 2007. The Board has long held that medical opinions not containing rationale on
causal relation are of diminished probative value and are generally insufficient to meet
appellant’s burden of proof.9
In a report and MRI scan dated January 4, 2007, Dr. Dimmig noted that appellant injured
himself at work on January 3, 2007, diagnosed “Loc Prim Osteoart-pelvis” and placed appellant
off work. However, he did not address or describe the January 3, 2007 incident or explain how it
was competent to cause the diagnosed condition. Dr. Dimmig did not explain how the pelvis
osteoarthritis condition was caused or aggravated by delivering mail. As noted above, medical
opinion not containing rationale on causal relationship are entitled to little probative value and
generally are insufficient to meet appellant’s burden of proof.10
Dr. Gregg, based on a January 22, 2007 MRI scan diagnosed, left mild hamstring, mild
pubic symphsis DJD, and left trochanteric bursitis and gluteus insertional tendinopathy and
partial tears. However, he did not provide any opinion regarding the cause of appellant’s
condition. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.11
Appellant also submitted reports dated October 21, 2006 by Dr. Wheeler and Duke Urgent Care
facility. These reports predate the time of the claimed injury of January 3, 2007. For this reason
they are not relevant to the claim and are insufficient to establish his claim.
Because the medical reports submitted by appellant do not address how the January 3,
2007 incident caused or aggravated a hip condition, these reports are of limited probative value
and are insufficient to establish that the January 3, 2007 employment incident caused or
aggravated a specific injury.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on January 3, 2007.

9

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Carolyn F. Allen, 47 ECAB 240 (1995).

10

Richard A. Neidert, 57 ECAB ___ (Docket No. 05-1330, issued March 10, 2006).

11

Michael E. Smith, 50 ECAB 313 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 17, 2007 is affirmed as modified.
Issued: August 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

